DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for  forming a semiconductor structure, comprising:“ electrically connecting the first capacitor to the fuse structure, wherein the first capacitor is electrically connected to the ground through the fuse structure; and blowing the fuse structure after a treatment” in combination of all of the limitations of claim 1. Claims 2-10 include all of the limitations of claim 1.
Regarding claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for  forming a semiconductor structure, comprising “bonding the second integrated circuit component to the first integrated circuit component, wherein the first capacitor is electrically connected to the fuse structure; receiving a third integrated circuit component; bonding the third integrated circuit component to the second integrated circuit component, wherein the third integrated circuit component is electrically connected to the second capacitor and the first integrated circuit component; and blowing the fuse structure” in combination of all of the limitations of claim 11. Claims 12-17 include all of the limitations of claim 12.
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising “a fuse structure including a pair of conductive segments, wherein the pair of conductive segments are separated by a void and one of the pair of conductive segments is electrically connected to the seal ring;…; and a capacitor disposed in the second substrate, wherein the capacitor is electrically connected to the other one of the pair of conductive segment” in combination of all of the limitations of claim 18. Claims 19 and 20 include all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818